Citation Nr: 0100263	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a reading disorder and 
dysthymia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Upon reviewing the record, the Board is of the 
opinion that further development is warranted.  Therefore, 
the disposition of the issue of entitlement to an evaluation 
in excess of 30 percent for a reading disorder and dysthymia 
will be held in abeyance pending further development by the 
RO, as requested below.

The Board notes that during the pendency of the appeal, the 
RO granted a combined 30 percent disability rating for the 
veteran's service-connected reading disorder and dysthymia.  
While the veteran appealed the RO's May 1999 rating decision 
continuing the 10 percent evaluation of his reading disorder, 
the subsequent partial grant of a combined 30 percent rating 
does not terminate the issue on appeal.  The United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a July 1985 rating decision granted service 
connection for migraine headaches, and assigned a 
noncompensable evaluation.  That decision was based on 
service medical records showing treatment for headaches, and 
current findings on VA examination.  Based on VA medical 
records reflecting treatment for migraine headaches from 
January to August 1985, a December 1985 rating decision 
granted a 10 percent rating for the veteran's service-
connected migraine headaches.  Following a July 1986 VA 
examination, the RO granted a 30 percent evaluation for the 
veteran's migraine headaches in August 1986.  A March 1992 
rating decision granted a 50 percent rating for the service-
connected migraine headaches based on VA treatment records 
from January 1990 to November 1991.  This 50 percent 
evaluation of the veteran's service-connected migraine 
headaches has remained in effect since that time.

Following a November 1996 VA examination, a May 1997 rating 
decision granted service-connection for a reading disorder as 
secondary to the veteran's service-connected migraine 
headaches, and assigned a 10 percent evaluation.  The RO 
continued this 10 percent evaluation in a May 1999 rating 
decision.  The veteran filed a notice of disagreement with 
this decision later that month.

Based on findings from a February 1999 VA psychiatric 
examination, a June 1999 rating decision granted service-
connection for dysthymia as secondary to the veteran's 
service-connected reading disorder, and assigned a combined 
30 percent evaluation for both disabilities.

The veteran submitted a substantive appeal (Form 9) in 
September 1999, perfecting his appeal.

In January 2000 correspondence, the veteran reported that he 
was receiving private medical treatment for his service-
connected disorders, and recently filed a medical disability 
claim at work.

In a February 2000 Statement of Accredited Representative in 
Appealed Case (Form 646), the veteran's representative 
maintained that separate evaluations were warranted for the 
veteran's service-connected reading disorder and dysthymia.  
He explained that while the veteran's dysthymia was secondary 
to his service-connected reading disorder, it was not "part 
and parcel of the reading disorder."  He concluded that a 
separate 30 percent rating was warranted for each disorder.  
The Board notes that the RO in the statement of the case of 
June 1999 indicated that it was evaluating the reading 
disorder an dysthymia together to avoid "pyramiding", the 
RO did not further explain the rational for this action.  
Pyramiding is the evaluation of the same disability or 
manifestations under different diagnostic codes and is 
forbidden by regulation.  38 C.F.R. § 4.14 (2000).  The Board 
finds that that RO needs to address this contention more 
thoroughly.  At the same time, the veteran and his 
representative are invited to provide evidence or argument 
that would support the assignment of separate ratings and, if 
so, the diagnostic codes under which the separate ratings 
should be assigned.  

As noted above, the veteran reported that he was receiving 
private medical treatment for his service-connected 
disorders.  He has alleged that these records may contain 
relevant evidence.  The Board finds that a further effort to 
obtain these records is necessary as they may be highly 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts, and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an evaluation in excess of 30 percent for a 
reading disorder and dysthymia pending a remand of the case 
to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The attention of the 
veteran and his representative is 
respectfully invited to the discussion 
above concerning whether or not separate 
ratings may be assigned for a reading 
disorder and dysthymia.

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his reading 
disorder and dysthymia that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
obtained.  In particular, the RO's 
attention is directed to the veteran's 
reference to private medical treatment in 
January 2000 correspondence.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  After reviewing any newly obtained 
evidence, the RO should determine whether 
an additional VA examination is warranted 
to ascertain the severity of the 
veteran's service-connected reading 
disorder and/or dysthymia.  If so, an 
examination by the appropriate physician 
should be scheduled, and all necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital to his claim.  Moreover, under 38 
C.F.R. § 3.655 (2000), where a claimant 
fails without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 30 percent for a 
reading disorder and dysthymia.  The RO 
should specifically address the 
contention by the veteran's 
representative that separate evaluations 
are warranted for the veteran's service-
connected reading disorder and dysthymia.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


